PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
 




In re Application of 				:
Miracle et al.					:	DECISION ON PETITION
Application No. 16/157,114			:
Filed: 11 Oct 2018				:
For: Laundry Care Compositions, Methods,  :
and Test Kits for Determining Authenticity	:


This is a decision on the February 28, 2022, petition filed under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the reference1 being disclaimed over in the concurrently filed terminal disclaimer be disqualified as prior art.

For the reasons set forth below, the petition under 37 CFR 1.183 is DISMISSED.

FEES

The petition fee of $420.00 under 37 CFR 1.17(f) for the petition under 37 CFR 1.183 was received on February 28, 2022. The fee of $170.00 under 37 CFR 1.20(d) for the terminal disclaimer under 37 CFR 1.321(d) was received on February 28, 2022.

		
RELEVANT STATUTE AND REGULATIONS

35 U.S.C. 102 provides, in pertinent part:

(a)  NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
*****
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b)  EXCEPTIONS.—
*****
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
***
(C)  the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
(c)  COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.— Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—
(1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2)  the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3)  the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 

37 CFR 1.104(c)(4)(ii) provides (emphasis added):

	Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2) and 	a claimed invention will be treated as commonly owned for purposes of 35 U.S.C. 	102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c)  if: 

	(A) The applicant or patent owner provides a statement to the effect that the subject 	matter was developed and the claimed invention was made by or on behalf of one or		 more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h)  and 	§ 1.9(e), that was in effect on or before the effective filing date of the claimed 	invention, and the claimed invention was made as a result of activities undertaken 	within the scope of the joint research agreement; 	and 
	(B) The application for patent for the claimed invention discloses or is amended to 	disclose the names of the parties to the joint research agreement.

37 CFR 1.321(d) provides:

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must: 

(1) Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section; 
(2) Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding; 

(3) Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be sus-pended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

DECISION

In the present petition, applicant requests waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the concurrently filed terminal disclaimer be disqualified as prior art. Applicant requests that the Director to waive the prior art requirement in 37 CFR 1.321(d) in order for the terminal disclaimer to be entered and the case proceed with further examination on the merits.
Applicant asserts at pages 4-5 of the petition the following (emphasis added):
On November 26, 2021, the Examiner issued a Final Office Action, which included a provisional rejection of claims 1 and 4-11 on the ground of nonstatutory double patenting (NDP) over claims 1-17 of U.S. Patent Nos. 10,717,874 (hereinafter "the Reference Patent") and claims 1-21 of U.S. Patent No. 10,851,329.
While a terminal disclaimer for U.S. Patent No. 10,851,329, Petitioner notes, however, that the Reference Patent is not prior art to the present Application. The present application claims the benefit of a provisional applications filed October 12, 2017 and December 8, 2017. The earliest claimed benefit of the Reference Patent is December 8, 2017. As discussed above, 37 C.F.R. § 1.321(d) does not provide for filing a Terminal Disclaimer in situations where the subject and reference applications developed under a joint research agreement meet the statutory requirements to be deemed commonly owned pursuant to 35 U.S.C. 102(c), but the reference application would not otherwise qualify as prior art under 35 U.S.C. 102(a)(2).

The practical effect of this is that the Petitioner is now subject to the extraordinary and unjust situation where the Office's NDP rejection cannot be overcome under the rules. 
Relief Sought by Petitioner
Petitioner respectfully submits that justice requires waiver of the non-statutory requirement of 37 C.F.R. § 1.321(d) that the reference application be disqualified as prior art under 35 U.S.C. 102(c), in accordance with 37 C.F.R. § 1.104(c)(4)(ii). The result of this waiver is that the Terminal Disclaimer submitted herewith over the Reference Patent should be approved and given full effect.
The present petition under 37 CFR 1.183 has been fully considered.
A review of the record reveals that the “Terminal Disclaimer to Obviate A Double Patenting Rejection Over a Prior Patent” filed on February 28, 2022 listing reference patent US 10,717,874, does not meet all of the requirements of 37 CFR 1.321(d). It is noted that 37 CFR 1.321(d)(3) states:

 (d) A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:

(3) Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

The “Terminal Disclaimer to Obviate A Double Patenting Rejection Over a Prior Patent” filed on February 28, 2022, states, at page 1 of the terminal disclaimer:

[t]he applicant of the instant application and the applicant of patent No. US 10,717,874 hereby waive the right to separately enforce the instant application and patent No. US 10,717,874. Further, the owner of the instant application and the owner of patent No. US 10,717,874 hereby agree(s) that any patent so granted on the instant application shall be enforceable only for and during such period that it and the patent are not separately enforced. This waiver and agreement runs with any patent granted on the instant application and is binding upon the grantee,

The above-cited language contained in the “Terminal Disclaimer to Obviate A Double Patenting Rejection Over a Prior Patent” filed on February 28, 2022, does not track the language of 37 CFR 1.321(d)(3) and does not satisfy the requirements of 37 CFR 1.321(d)(3). 

Further, applicant did not met the requirements to establish the existence of a joint research agreement (JRA) in accordance with 37 CFR 1.104(c)(4)(ii) by submitting a statement to the effect that the subject matter in the Reference Patent was developed and the claimed invention of the instant application was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h)  and 37 CFR 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement. Additionally, applicant did not meet the requirements to establish the existence of a joint research agreement (JRA) in accordance with 37 CFR 1.104(c)(4)(ii) in that the application does not disclose and was not amended to disclose the names of the parties to the joint research agreement. 

Accordingly, the present petition is dismissed.
	
Any request for reconsideration of this decision must be accompanied by: 

1) a corrected terminal disclaimer based on a joint research agreement (no fee required) that meets the requirements of 37 CFR 1.321(d) and the requirements of 37 CFR 1.104(c)(4)(ii) (except for the disqualification of prior art requirement for which waiver is presently requested), 

2) a statement to the effect that the subject matter in U.S. Patent No. 10,717,874  was developed and the claimed invention of the instant application was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h)  and 37 CFR  1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement, and 

3) an amendment to the specification to disclose the names of the parties to the joint research agreement. The fee in 37 CFR 1.17(i)(2) for this amendment will be required if filed outside of the time periods set forth in 37 CFR 1.71(g)(2).

CONCLUSION
1. The petition under 37 CFR 1.183 filed on February 28, 2022, is dismissed.
2. Any request for reconsideration must be submitted within TWO MONTHS of the mail/notification date of this decision. The time period for reply is NOT subject to extension under 37 CFR 1.136(a). A petition fee will not be required for a renewed petition requesting reconsideration of this decision.
3. The terminal disclaimer filed on February 28, 2022, is being forwarded to the paralegal staff for processing. 
4. Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3222.
/KENYA A THORNTON MCLAUGHLIN/
Attorney Advisor, OPET                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reference at issue is U.S. Patent No. 10,717,874. The present petition does not request for waiver of the prior art requirement in 37 CFR 1.321(d) for the terminal disclaimer filed on February 28, 2022 listing the reference patent US 10,851,329.